Citation Nr: 0712462	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  01-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1968 to July 1970, with service in the 
Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2000 by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over his case was transferred to the RO 
in Waco, Texas.  

On September 14, 2004, the appellant testified at a hearing 
before the RO in Waco, Texas.  A transcript of that hearing 
is of record.

In October 2004, the Board remanded this case for 
notification and development action.  The case was returned 
to the Board in January 2007.    


FINDINGS OF FACT

1.  The appellant did not engage in combat with an enemy of 
the United States of America.

2.  The appellant's claimed in-service stressors have not 
been verified by official military records.

3.  There is no credible supporting evidence of record that 
the appellant's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in November 2004 and June 2005, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, VA notified 
the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  VA subsequently readjudicated the claim based on 
all the evidence in November 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
any deficiency in the notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Because service connection is denied for PTSD, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran as to those matters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and efforts were made to 
officially confirm the stressors described by the veteran.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  
38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 
10 Vet. App. 128 (1997).

The appellant's Department of Defense (DD) Form 214, 
separation document, and his service personnel records show 
that his military occupational specialty was cook and that in 
Vietnam he was a member of the headquarters unit of a Marine 
Corps battalion.  He did not receive any awards or citations 
for participation in combat.  

In a precedent opinion issued by VA's General Counsel, it was 
held that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated the determination of whether a veteran engaged 
in combat with the enemy necessarily must be made on a case-
by-case basis, and that absence from a veteran's service 
records of any ordinary indicators of combat service may 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

A review of the written statements in support of his claim on 
appeal, and of his testimony at the September 2004 hearing, 
does not show that the veteran has alleged that during his 
active duty time in Vietnam he participated in any event 
which constituted "an actual fight or encounter" with the 
enemy forces which American soldiers and Marines fought with 
arms and ammunition in that country during the "Vietnam 
era" listed in 38 C.F.R. § 3.2, periods of war.  No official 
military records show the appellant's participation in combat 
with the enemy in Vietnam, and he and his representative have 
not identified any official military record not yet obtained 
by VA which would show such participation in combat with the 
enemy in Vietnam on his part.  Nor has the appellant 
submitted a statement by any individual claiming personal 
knowledge of the matter which states that he engaged in 
combat with the enemy in Vietnam, nor has he or his 
representative submitted any documentary evidence tending to 
show that he engaged in combat with the enemy in Vietnam.  On 
this record, the Board has found as a fact that the appellant 
did not engage in any combat with the enemy in Vietnam.     

The appellant's claimed in-service stressors include 
witnessing the death (in a month and year the appellant 
stated he did not recall) of a man named Michael Parker while 
serving on active duty with American Forces (in a branch of 
the military services which the appellant stated he did not 
recall).  No such death during the veteran's service in Viet 
Nam is verified by official military records.  Official 
military records do show that, prior to the appellant's 
arrival in Vietnam, a soldier named Michael Parker was killed 
in action and a Marine named Michael Parker was killed in 
action.   

The appellant's claimed in-service stressors also include the 
experience of retrieving for disposal the dead bodies of 
enemy combatants while performing perimeter guard duty on a 
Marine Corps base or outpost in Vietnam.  Such activity by 
the appellant during active service was not confirmed or 
verified by the United States Marine Corps in response to an 
inquiry by VA, nor was the Marine Corps able to verify from 
official military records the appellant's remaining 
assertions concerning allegedly stressful events during his 
active duty time in Vietnam such as the duty of re-loading 
artillery guns.  

The appellant has submitted to VA no evidence to support his 
contentions concerning his claimed in-service stressors such 
as a statement by a commanding officer or a fellow service 
member [buddy] or some other individual who stated that 
he/she had personal knowledge of the matter and could confirm 
any of the stressful experiences alleged by the veteran.  The 
appellant did submit a lay statement by his daughter, but she 
was not in Vietnam when he was and had no personal knowledge 
of what he may have experienced there which would permit her 
to provide any credible support to his allegations about in-
service stressors.  The Board concludes that there is no 
credible evidence of record which corroborates the veteran's 
testimony and statements about his claimed in-service 
stressors.  

Although the appellant received a diagnosis of PTSD during 
hospitalization in 1998 at a VA medical facility, and the 
record includes subsequent diagnoses of PTSD, service 
connection may not be granted for PTSD unless all of the 
requirements of 38 C.F.R. § 3.304(f) have been fulfilled, 
including credible supporting evidence of the occurrence of 
the claimed stressors on which the diagnosis of PTSD was 
based by the psychiatrist, psychologist, or other mental 
health professional who rendered it.  The diagnosis of PTSD 
which the appellant received years after his separation from 
active service, by itself, does not entitle him to an 
allowance of service connection for PTSD in the absence of 
any credible supporting evidence of record y of his claimed 
in-service stressors.

Absent entitlement to the presumption for combat, or 
supporting evidence of a stressor, the preponderance of the 
evidence of record is against a grant of service connection 
for PTSD; there is no doubt to be resolved; and service 
connection for PTSD is not warranted.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


